OFFICE       OF THE ATTORNEY            GENERAL   OF TEXAS
                                   AtJSTtN




Fionorableceor&e Ii.Sheppard
Comptrollerof Publla Aoooun88
Auotin, Bxas
Dear art
                                    o.plnlonHO. 0493%
                                    Ret Whether appropriationo?
                                        "b818IlOQ on hand' in ruall~
                                        foa admini8tntion and en-:
                                        r0r00tmtt           rm ta
                                                   0f t110t0r          _
                                        law it3valid.
          We have moelretl your letter of Septonbber
                                                   4,
L941, whioh we quote in full a8 iollowrr
           “t3eOtiOR 38 of Arti8.l. XVII of Ifoolld Bill
      No. Bi itqtalar5eaafon of the ~oq%y-earenthLep
      18llatur8,re*d8, la pmt, ac,follow8t
           W~BefOre any dfversloi Or sllooatton Of
      the motor fuel tax aollioted   underthe provi-
    - iione of this Artialo,is   made, eno (1) per osat
     Of the -88            Of 8aid tar Shall be 8at
                    rabotlat
     add0 in tho StatsTreesury in a 8peeoielfund,
     aubjeot to tho ll88of tho Oomptrol3m in the
     lbtfnistratlon and lnfororaront  &the provi-
     SiOM of tbl8 Artiolo, and 80 muoh ot tho aald
     pro000d~ of eitte (1) per oont or the m0tor fual
     tu   p&id monthly a8 MY b& needed in.8uoh ad-
     mlnletnatlon   and onforaenmntbe and i8 hereby
     appmpiiat6d    for 8aid puTpc@o.  &any umxpSnd&d
     ~portloa~,o~ raid fund 80 OPclOlfi~a8h8U. acthe
     md ol laoh biennium roY8rt to the rfisp8otivs
     htId8~or aooount8 In propor pro~ortion8 towhioh
     tho Xotor Fu81 T&x Fund 18 allooated at the snd
     of eutoh  biennfum.* (&drrscroringsupplliod.)
          “At th0 slidOf thI8 bioMhU#  the~%~ Wa8
     several thoueaud dollar8 unexpended of the one
     per oenh oolleotsd under the above quote% eeo-
      tiOA   Of   thr   statute.
Honorable George     3%.Sheppati,PRO        2



            "The.Osneral AppropriationSUl oarsI
     the iollowlmg rider SOT the Com~trollrr'8Do-
     Pm8fQent  :
          **one px cant 0r tho motor fuel tax ool-
     laoted a8 provtded by law tagQth8rwit.bbar-
     811008On &@    at d@Ist a, 194l. and e
     nQ=,       are hamhy appropriatedto the Camp-
     troller from d&h    itag abor shall be pald,
     and tor thm adminietmtion and enfomement af
     the R&or?!'~el:%s 1Sw8.
            “‘Budit a ndl~aahatiOn r808 Qr~vided by                .
     16~   togdiher with ?&&ULO88 --
                                  On hand ‘at ~+UgU8f
     4, 1941, and kagurt Sl x9423,are hati(yby  ap-
     &GO~rf6tSd to the ka&oll.r    to ba used; In la&-
     itt@aUbft8.' (lihdeT8OOringCrUp#iOd.)
           “?h*    ~qUe8tiOll   ha8 arf8.B.  ill  thi8   dspar8-
     nnnta8 to       whether    or not thlo~ 8o-odlled un-
     8XPUUte~     QOStiOn     i8 i@~lWQShtSd     f8S   th.  U8e
     and benefit oi the Oamptmller in the enioroe-
     ment of the Eotor hul 'i&xlaw, slnos it IO
     argued that the rider in the appropriationbill
     lUpOr8Od88the general 8tStUtO tr~looating the
     bahnOO8 in the fund."
          It is well 8Qt8ld in lWa8 that an appropriation
bill oannot.repeal oc moairy a ganorel law. Linden v. ixnley,
98 %x. 4Bl; State v. Steele, 89 T#i. 8300;Confereno*Opinion8
8990, 2789, lSOe; OpinlonS #OS. O-900, 0-l637, o-81)79.There-
fore, ff the rider in qwr8ion  8axd~Saotian 85 CC-ati(tle.?mI,
Houou~rBil&8 am in oontliOt, the ioxmerntmt yield to the
      .
            However, it ,I8 elamontary*at ‘2stwo btetutory
pl'OV181OMlaw b. &&VW inteX&bMtatiOM, OM Of whioh IS&OS
ruoh proVl8lonain U&U?iiotwith laoh other, mid th8 other
of whioh maksc It so thiitthe tuo provision8may be read In
hannony, one with +;htl mother, the latter mmtiozmd interpre-
tation will be given. TM8 prinoi~leha8 been held.to apply
to a general   etatute and a subsequentappropriationbill.
Homorablo         Oeorgo B. Shepmrd,      Page 8


             I?




Gonley~r,         lkra&torr     of the Rapubllq, 186 %. Wr, lOF+ 'Pbo
umoun0.d          prlnoiQl8     rould be 08&WOtal1y6~~liO~blo~to the
prO7;8i@JU UWbr OOMidON0iOB 81ll60~ey.WOtb bOth,p688Od
dUrIl& the 8-O 8688Ion o? the 49th tylialaturo.
         You will ao%ioe oho lanerum wod in 6Ootloa err
or &sIolo XVII*
         .
             :- “~‘un.lp0ndba         pmion   of   i&la’runa     bo
     b&liiiOa WatthO       8l%,&,660hbI86&U8
     rbvwt 30 tho reqbotlvo rum
    ~,                             or aooount8 lJ8
   .,                     ta~hhfohtti
        ~s$.~DoTD~'~~OT'~~O~S                      -torti         ?'a~

        (IB. c---       --sx----.



             “‘1110 aal4 alloaation                lqe
                                    prcmIolon~‘ehail
        Oii)Ohi~O‘@Id SUMin iIEtOrOb 8UbjOO,t:tO  f&-
        thoroallooatloaor.a9propriatioa   by the gomrnl
        or 6i&rgboial appropriatloobill."
        .,:,
           Vndbr~hispxovirioathe a~oo6tfon I8,mdo aubjoot
 totha’ghral appiopriatlonbill. It-follmr 'tiatthe kg-
 i816truu.'u66 fU%&yempowOnd  am3 luthorixed  tb mako theap-
~pmpl4etlQl~~%nqUblltiO~,'alldthat the trro &'EOVidO68 am not
 In oonfllot with oaob other.
          fn viOW ob th8 fO~gf&g,   it xi'the OOn8ideMd
o&don of thindopattmont    that the riderto
Clan td the Lbtor Fuel l&x Wririon Of the
Dapartment 6ppmpri6tIag              tho *baJanow on hand        at August
St, lQ41,~6utLAug~t~31, 194F In Thor. ono pm 6Ontiotor
rue1 tax 6dmWrtn)lon   fund 1~ a velld and logal appro-
pria8lon to the Oarptro$lerof Publio bO~USIt8~
                                              YOUM     V8m     jiNly